Title: From Thomas Jefferson to the Senate, 15 December 1802
From: Jefferson, Thomas
To: Senate


          
            Gentlemen of the Senate
            
          
          I nominate Gabriel Duval of Maryland to be Comptroller of the treasury of the US. vice John Steele resigned.
          William Peck of Rhodeisland whose office of Marshal of Rhode island expired on the 13th. instant to be reappointed Marshal of that district.
          
            Th: Jefferson
            Dec. 15. 1802.
          
        